DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendment filled on 07/06/2021, with respect to the claims 1 and 9 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 1 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 9, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “wherein the second transmission comprises an aggregated packet that includes at least one of an acknowledgement (ACK) frame, negative acknowledgement (NACK) frame, or a second data packet, wherein: the aggregated packet is different than the data packet, on a condition that the first data packet was received correctly, the aggregated packet includes the ACK frame indicating a positive acknowledgement that does not elicit a retransmission of the first data packet from the second station, and on a condition that the first data packet was not received correctly, the aggregated packet  includes the NACK frame indicating a negative 
	The first closest prior art, Dalsgaard et al. (US Pub. No.: 2009/0046650 A1) discloses to provide an amount of scheduling flexibility for retransmissions (e.g., downlink HARQ retransmissions) while also limiting the amount of time within which a UE can expect retransmissions. Thus, the network retains scheduling flexibility while the UE can still operate in DRX, for example. In one exemplary embodiment, a method includes: receiving an initial transmission of information; and receiving a retransmission of the information, where the retransmission is received within a window of time having a predetermined duration, where the window of time is arranged to begin at a predetermined time or after a predetermined time interval. In further exemplary embodiments, the predetermined duration of the window of time is measured using a DRX retransmission timer and/or the predetermined time or the predetermined time interval is measured using a HARQ RTT timer.
	The second closest prior art, Pajukoski et al. (US Pub. No.: 2011/0248846 A1) discloses a method, apparatus and computer program which enable simultaneous transmission of a positive or negative acknowledge and channel state information and spatially bundle the positive or negative acknowledge bits corresponding to multiple transport blocks for each of a plurality of component carriers, where if there are two positive or negative acknowledge bits on a carrier component a logical “AND” operation is applied to bundle the two positive and negative acknowledge bits.

	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1, 4-9 and 12-20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465